DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 1-6, 9, 18-23, and 25) in the reply filed on November 7, 2017, is acknowledged.  Additionally, Applicant’s election with traverse of Species A (i.e., a single and specific therapeutic delivery vesicle as comprising a transmembrane polypeptide construct comprising syntenin as a carrier polypeptide, interleukin (IL) as the therapeutic polypeptide decoy receptor comprising SEQ ID NO: 2 wherein the carrier polypeptide and therapeutic polypeptide decoy receptor are fused via a peptide (amide) bond, and where the delivery vesicle is an exosome); and Species B (i.e., a single and specific use as treating neuro-inflammatory disease and/or disorders) in the reply filed on November 7, 2017 is acknowledged.  Please note that the species election for a single and specific carrier polypeptide is hereby removed after further consideration.
The traversal is on the grounds as discussed in the “Applicants’ Arguments” section in the Action mailed on 2/9/18.  This is not found persuasive for the reasons discussed in the “Response to Arguments” section in the Action mailed on 2/9/18. 
The requirement is still deemed proper and is therefore made FINAL.

Newly submitted claims 26-28 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 26-28 would have constituted Group III.  As stated in the Action mailed on 6/7/17, the groups lack unity of invention because even though the inventions of these groups require the technical feature of a therapeutic delivery vesicle comprising attached to its membrane a polypeptide construct wherein the polypeptide construct comprises at least one carrier polypeptide fused to at least one therapeutic polypeptide decoy receptor, this technical feature is not a special technical feature as it does .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 1-17 were originally filed on October 12, 2015. 
The amendment received on October 12, 2015, amended claims 3-9.  The amendment received on February 1, 2016, amended claim 12.  The amendment received on February 27, 2017, canceled claims 7 and 10-17; amended claim 8; and added new claims 18-25.  The amendment received on November 7, 2017, amended claims 3-6, 18-19, and 21-23.  The amendment received on March 11, 2019, canceled claims 2, 5, and 18-25; amended claims 1, 3-4, 6, and 8-9; and added new claims 26-28.  The amendment received on March 31, 2020, canceled claims 1, 3-4, 6, 8-9, and 26-28; and added new claims 29-37.  The amendment received on December 9, 2020, canceled claims 35-37.
Claims 29-34 are currently pending and claims 29-34 are under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/SE2014/000047 filed April 10, 2014, and claims priority under 119(a)-(d) to Swedish Application No. 1300271-2 filed on April 12, 2013. 


Response to Amendment
The Declaration under 37 CFR 1.132 filed 12/9/20 is insufficient to overcome the rejection of claims 29-34 based upon Cardo-Vila et al. US Publication No. 2013/0059793 A1 published on March 7, 2013 (cited in the Action mailed on 10/31/19) in view of El Andaloussi et al., Adv. Drug Del. Rev. 65:391-397 (first available August 2012) (cited in the IDS receive on 4/28/16) as set forth in the last Office action for the following reasons.
In response to Declarants’ first and third arguments, i.e., the combination of references fail to teach all the features of the claimed invention, in particular, where the decoy receptor is partially or completely devoid of its signaling domain and is signaling-incompetent (See Declaration received on 12/9/20, paragraph 5); and an ordinary skilled artisan would not be motivated to achieve at the claimed invention by combining the cited references because the combination of references fail to teach or suggest the claimed invention, in particular, where the decoy receptor is partially or completely devoid of its signaling domain and is signaling-incompetent (See Declaration received on 12/9/20, paragraph 8), they are found unpersuasive.  Regarding the claim limitation where the decoy receptor is partially or completely devoid of its signaling domain and is signaling-incompetent, although Cardo-Vila does not expressly teach that the decoy receptor is partially or completely devoid of its signaling domain and is signaling incompetent, the teachings of Cardo-Vila necessarily teach this claim limitation.  As discussed in the rejection below, Cardo-Vila teaches that the most active peptide that mimics the EGFR is CVRAC (EGFR 283–287), which is necessary and sufficient for specific EGFR ligand binding (See Cardo–Vila specification, paragraph [0036]).  As such, if the most active decoy receptor only contains the EGFR binding domain, it would necessarily follow that the most active decoy receptor is completely devoid of its signaling domain and is signaling incompetent.  Moreover, Cardo-Vila teaches that the decoy receptor peptides can be used therapeutically to treat a cancer (See Cardo–Vila specification, paragraph [0035]).  Cardo–Vila teaches that EGFR is a tyrosine kinase which is central to human tumorigenesis (See Cardo–
Regarding the claim limitation where the decoy receptor is fused to a carrier polypeptide, it is acknowledged that Cardo-Vila teaches fusion proteins comprising a decoy EGFR peptide to broad subgenera of polypeptide, therapeutic or diagnostic agents.  However, the scope of claim 29 is broadly construed as encompassing the fusion of the decoy receptor to any peptide that can function as a carrier peptide where the fusion of the decoy receptor and carrier polypeptide constitute a transmembrane polypeptide.  As such, the scope of claim 29 is directed to a broad subgenera of transmembrane polypeptides and carrier polypeptides.  Given that the limited number of subgenera of agents that can be fused to the decoy EGFR peptide include targeting peptides and/or transmembrane regions, the teachings of Cardo-Vila suggest at least one transmembrane polypeptide fused to a decoy receptor peptide.  Then, when the teachings of Cardo-Vila are combined with those of El Andaloussi, an ordinary 
Regarding Declarant’s second argument, i.e., there is no reasonable expectation of success to conjugate/fuse the EGFR–mimicking peptides of Cardo-Vila to each of the structurally diverse secondary agents of Cardo-Vila, it is found unpersuasive. It is acknowledged that the structure of the different subgenera of agents taught by Cardo-Vila have varying structure.  However, one of those subgenera of agents is polypeptides such as targeting or transmembrane peptides.  As such, the question is whether an ordinary skilled artisan would have a reasonable expectation of success in fusing two peptides together.  The Examiner maintains that the answer is yes.  Pursuant to MPEP 2121(I), “[w]hen the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.  Moreover, pursuant to MPEP 2143.02(II), obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Here, Cardo-Vila teaches that the decoy EGFR peptide is linked at its N– or C–terminus to a targeting peptide (See Cardo-Vila specification, paragraph [0046]).  Plus, Cardo-Vila expressly teaches that methods of generating fusion proteins are well known to those of skill in the art (See Cardo-Vila specification, paragraph [0046]).  Cardo-Vila provides exemplary fusion methods that can be utilized, e.g., chemical attachment using a bifunctional cross–linking reagent, by de novo synthesis of the complete fusion protein, or by attachment of a DNA sequence encoding the targeting peptide to a DNA sequence encoding the second peptide or protein, followed by expression of the intact fusion protein (See Cardo-Vila specification, paragraph [0046]).  Thus, the lack of working examples does not necessarily preclude a finding of obviousness.  
Regarding claim limitation of an exosome comprising at least one transmembrane polypeptide, it is acknowledged that Cardo-Vila does not exemplify a specific embodiment where the decoy receptor peptide is fused to a liposome or exosome surface.  It is further acknowledged that Cardo-Vila does not teach that the decoy EGFR peptide is conjugated/fused to an exosome.  However, the Declarant provides no evidence to suggest why the exosomes taught by El Andaloussi and Wood would be incompatible for conjugation/fusion with EGFR- mimicking peptides of Cardo-Vila.  The fact that Cardo-Vila does not expressly teach or suggest conjugating/fusing the decoy EGFR peptide to an exosome does not, alone, preclude a finding of obviousness.  As such, the Declarant’s argument is not persuasive because an ordinary skilled artisan would be motivated to substitute the liposome of Cardo-Vila with the exosome of El Andaloussi given the advantages of exosomes over liposomes taught by El Andaloussi.
Additionally, it is acknowledged that liposomes and exosomes are structurally distinct.  However, El Andaloussi expressly compared the delivery capabilities of liposomes versus exosomes.  As stated in the rejection below, El Andaloussi teaches several advantages of using exosomes to deliver an active agent to a target site when compared to other nanoparticle delivery vehicles including liposomes.  Exosomes are less likely to exert toxicity or immune responses, able to cross biological barriers such as the BBB, and result in no unwanted accumulation of therapeutic cargo in the liver.  More importantly, El Andaloussi attributes an additional advantage of exosomes over liposomes to the distinct structure of exosomes where the unique membrane composition of exosomes is critical to their ability to enter target cells.  Thus, the teachings of El Andaloussi have taken into account the structural differences between exosomes and liposomes.  Therefore, contrary to the Declarant’s argument, an ordinary skilled artisan would be motivated to substitute the liposome of Cardo-Vila with the exosome of El Andaloussi.  
In response to the Declarant’s fourth argument, i.e., the claimed invention provides superior properties which could not have been expected from the combination of references, it is found unpersuasive.  Pursuant to MPEP 716.02(c)(II), expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, supra in response to the Declarant’s first and third arguments, the teachings of Cardo-Vila expressly teaches that the decoy EGFR peptide can be used therapeutically to treat a cancer by inhibiting tyrosine kinase pathways.  Moreover, Example 5 of Cardo-Vila demonstrates that the decoy EGFR peptide results in the inhibition of proliferation of tumor cells (See Cardo-Vila specification, paragraph [0153]-[0154]).  Although, Cardo-Vila teaches that the decoy EGFR peptide is “biologically active”, such biological activity corresponds to its ability to bind to an EGFR soluble ligand, e.g., cetuximab, which then results in inhibiting tumor cell proliferation.  Thus, “biologically active” does not correlate to the decoy EGFR peptide being signaling-competent.  
Furthermore, the Federal Circuit found, “[t]o be particularly probative, evidence of unexpected results must establish that there is a difference between the results obtained and those of the closest prior art, and that the difference would not have been expected by one of ordinary skill in the art at the time of the invention.”  Bristol-Myers Squibb Co. v. Teva Pharms. USA, Inc., 752 F.3d 967, 977 (Fed. Cir. 2014).  MPEP 716.02(b) states that evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.  As such, unexpected results need to be demonstrated by comparing the claimed exosomes to the closest prior art, 
	Accordingly, the Declaration received on 12/9/20 is found unpersuasive. 

Response to Arguments
Applicant’s arguments, see Response, filed 12/9/20, with respect to 103(a) have been fully considered and are persuasive.  The rejection of claim 36 as being unpatentable over Wood et al. WIPO Publication No. 2013/084000 A2 published on June 13, 2013 (effective filing date of December 7, 2012) (cited in the Action mailed on 6/7/17) in view of Latysheva et al., Molec. Cell. Biol. 26:7707-7718 (2006), Shen et al., J. Biol. Chem. 286:14383-14395 (2011), and Lewis et al., J. Translational Med. 4:48 (2006) has been withdrawn. 

Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cardo-Vila et al. US Publication No. 2013/0059793 A1 published on March 7, 2013 (cited in the Action mailed on 10/31/19) in view of El Andaloussi et al., Adv. Drug Del. Rev. 65:391-397 (first available August 2012) (cited in the IDS receive on 4/28/16).  Please note that the rejection has been modified as indicated as underlined below.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 29, with respect to at least one exosome wherein the at least one exosome comprises at least one transmembrane polypeptide, wherein the at least one transmembrane polypeptide comprises a carrier polypeptide fused to a decoy receptor wherein the decoy receptor is partially or completely devoid of its signaling domain and is signaling-incompetent, and wherein the decoy receptor is present outside the exosome and binds a soluble ligand:
Cardo-Vila et al. teaches new EGFR (epidermal growth factor receptor) molecular decoys which can act as soluble ligand traps (See Cardo-Vila specification, paragraph [0007]).  For example, peptides including SEQ ID NO: 1 (i.e., D(CARVC) can bind the EGFR ligands EGF and TGF-alpha and inhibit tumor cell proliferation in vitro and in vivo (See Cardo-Vila specification, paragraph [0007], [0035]-[0036], [0038]).  As such, Cardo-Vila et al. teaches methods of treating cancer by administering the EGFR-mimicking peptide (See Cardo-Vila specification, paragraph [0014], [0038]).   The identified peptides can provide a significant therapeutic advantage due to the short size of the peptides, cyclization, and/or the use of D-amino acids to resist enzymatic breakdown in the body, thus extending the therapeutic half-life of the molecules (See Cardo-Vila specification, paragraph [0007], [0036]-[0037]).  By conducting combinatorial peptide screenings, Cardo-Vila et al. identified additional molecules which may function as soluble ligand traps for EGFR, including those listed in Table 1 (See Cardo-Vila specification, paragraph [0008]).  As such, Cardo-Vila et al. teaches a number of EGFR decoy peptides.  
Furthermore, regarding that the decoy EGFR peptide is signaling–incompetent, Cardo-Vila teaches that the most active peptide that mimics the EGFR is CVRAC (EGFR 283–287), which is necessary and sufficient for specific EGFR ligand binding (See Cardo–Vila specification, paragraph [0036]).  As such, if the most active decoy receptor only contains the EGFR binding domain, it would necessarily follow that the most active decoy receptor is partially or completely devoid of its signaling domain and is signaling incompetent.  Moreover, Cardo-Vila teaches that the decoy receptor peptides can be used therapeutically to treat a cancer (See Cardo–Vila specification, paragraph [0035]).  Cardo–Vila teaches that EGFR is a tyrosine kinase which is central to human tumorigenesis (See Cardo–Vila specification, paragraph [0036]).  There are three classes of drugs that inhibit tyrosine kinase pathways: blocking antibodies, small kinase inhibitors, and soluble ligand receptor traps/decoys (See Cardo–Vila specification, paragraph [0036]).  The soluble ligand receptor traps/decoys are small molecules mimicking EGFR which can functionally behave as soluble decoys for EGF and TGFα, ligands that would otherwise activate downstream signaling (See Cardo–Vila specification, paragraph [0036]).  As such, Cardo-Vila teaches that the decoy EGFR peptides inhibit tyrosine kinase pathways, and thus, treat cancer, by binding to EGFR ligands thereby precluding downstream signaling.  Therefore, the decoy EGFR peptides necessarily are partially or completely devoid of its signaling domain and are signaling incompetent because otherwise the decoy EGFR peptides would not inhibit tyrosine kinase pathways by precluding downstream signaling.
	Regarding the decoy receptor being fused to a carrier polypeptide, Cardo-Vila et al. teaches that the peptide may be conjugated or fused to a second agent such as a polypeptide, or a therapeutic or diagnostic agent (See Cardo-Vila specification, paragraph [0010], [0041]).  The second agent can also be a molecular complex such as a liposome or microparticle (See Cardo-Vila specification, paragraph [0010]).  Furthermore, Cardo-Vila et al. teaches fusion proteins where all or a substantial portion of a targeting peptide, linked at the N- or C-terminus, to all or a portion of a second polypeptide or protein (See Cardo-Vila specification, paragraph [0046]).  For example, fusions include the addition of an immunologically active domain, functional domains such as transmembrane regions, or therapeutic proteins or peptides (See Cardo-Vila specification, paragraph [0046]).  As such, Cardo-Vila et al. teaches that the decoy EGFR peptide can be fused to a targeting peptide or a transmembrane domain.  Thus, Cardo-Vila et al. suggests an EGF decoy peptide receptor conjugated or fused to a molecular complex such as a liposome thereby constituting where the EGF decoy peptide receptor is partially or completely devoid of its signaling domain, is signaling-incompetent, and is present outside of the exosome (i.e., conjugated or fused to a liposome) as recited in instant claim 29.  Alternatively, Cardo-Vila et al. suggests a fusion peptide comprising a decoy EGFR peptide that is signaling incompetent fused to a targeting or transmembrane peptide where this fusion peptide is conjugated or fused to a liposome and is present outside of the exosome (i.e., conjugated or fused to a liposome) as recited in instant claim 29.
	El Andaloussi et al. teaches that exosomes display potential for therapeutic delivery of RNAi and in contrast to established liposome formulations, are natural transporters and hence, less likely to exert toxicity or immune responses (See El Andaloussi article, pg. 394, col. 2, 2nd paragraph).  Moreover, El Andaloussi et al. teaches that exosomes have the ability to cross biological barriers such as the BBB nd paragraph).  It is also known that the unique membrane composition of exosomes, not resembling the commonly used liposomes, is critical to their ability to enter target cells (See El Andaloussi article, pg. 394, col. 2, 2nd paragraph).  Plus, El Andaloussi et al. teaches that a major advantage of the use of exosomes relative to other nanoparticle delivery vehicles is the lack of unwanted accumulation of therapeutic cargo in liver (See El Andaloussi article, pg. 394, col. 2, 2nd paragraph).  Furthermore, El Andaloussi et al. teaches that new targeting moieties should be tested in order to extend the technology beyond brain delivery wherein new targeting moieties could include peptides and antibody fragments cloned into Lamp2b or other exosomal surface proteins as depicted in Fig. 3 (See El Andaloussi article, pg. 394, col. 2, last paragraph).  Alternative targeting methods should as well be tested in where ligands are directly attached to the surface of exosomes through chemical conjugation in order to bypass time-consuming cloning and recombinant expression procedures when screening a large battery of ligands (See El Andaloussi article, pg. 394, col. 2, last paragraph).  As such, the teachings of El Andaloussi et al. suggest the advantages of using exosomes as opposed to liposomes where Lamp2b functions as a transmembrane peptide and a carrier peptide bound to a targeting moiety.  

For claims 29 and 30, with respect to a pharmaceutical composition comprising the at least one exosome as recited in instant claim 29; and with respect to where the composition further comprises at least one pharmaceutically acceptable excipient as recited in instant claim 30:
Cardo-Vila et al. teaches a pharmaceutical composition comprising an EGFR mimicking peptide (See Cardo-Vila specification, paragraph [0089]).  Aqueous compositions comprises an effective amount of a protein, peptide, fusion protein, recombinant phage and/or expression vector, dissolved or dispersed in a pharmaceutically acceptable carrier or aqueous medium (See Cardo-Vila specification, paragraph [0090]).    As such, the teachings of Cardo-Vila et al. satisfy the claim limitation with respect to a pharmaceutical composition comprising the at least one exosome as recited in instant claim 1 and where the composition further comprises at least one pharmaceutically acceptable excipient as recited in instant claim 30.

For claim 31, with respect to where the decoy receptor is fused to the carrier polypeptide via a chemical bond such as a peptide (amide) bond or a thio-ether bond:
Cardo-Vila et al. teaches fusion proteins where all or a substantial portion of a targeting peptide, linked at the N- or C-terminus, to all or a portion of a second polypeptide or protein (See Cardo-Vila specification, paragraph [0046]).  For example, fusions include the addition of an immunologically active domain, functional domains such as transmembrane regions, or therapeutic proteins or peptides (See Cardo-Vila specification, paragraph [0046]).  As such, Cardo-Vila et al. teaches that the decoy EGFR peptide can be fused to a targeting peptide or a transmembrane domain.  Plus, Cardo-Vila et al. teaches that the EGF decoy peptide receptor can be attached to surfaces using a variety of known cross-linking agents (See Cardo-Vila specification, paragraph [0062]-[0066]). As such, the teachings of Cardo-Vila et al. encompass where an EGF decoy peptide receptor is part of a fusion protein and where the decoy peptide is fused to a second polypeptide such as a transmembrane region via a peptide bond.  Thus, the teachings of Cardo-Vila et al. satisfy the claim limitation with respect to where the decoy receptor is fused to the carrier polypeptide via a chemical bond such as a peptide (amide) bond or a thio-ether bond as recited in claim 31.

For claim 32, with respect to where the least one carrier polypeptide is Lamp-2b or CD63:
El Andaloussi et al. teaches that new targeting moieties should be tested in order to extend the technology beyond brain delivery wherein new targeting moieties could include peptides and antibody fragments cloned into Lamp2b or other exosomal surface proteins as depicted in Fig. 3 (See El Andaloussi article, pg. 394, col. 2, last paragraph).  As depicted in Fig. 3, Lamp2b and CD63 are exosomal transmembrane peptides that function as carrier polypeptides by binding a targeting peptide to the outside of the exosome (See El Andaloussi article, pg. 395, Fig. 3).  Thus, the teachings of El Andaloussi et al. satisfy the claim limitation with respect to where the least one carrier polypeptide is Lamp-2b or CD63 as recited in claim 32.

For claim 33, with respect to where the decoy receptor is epidermal growth factor (EGF) interleukin (IL) and a second therapeutic polypeptide decoy receptor:

	 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP §2141.012)
	Cardo-Vila et al. does not expressly teach a pharmaceutical composition comprising at least one exosome wherein the at least one exosome comprises at least one transmembrane polypeptide wherein the at least one transmembrane polypeptide comprises a carrier polypeptide fused to a decoy receptor where the decoy receptor is partially or completely devoid of its signaling domain and is signaling-incompetent and wherein the decoy receptor is present outside the exosome and binds a soluble ligand as recited in claim 29.  However, the teachings of El Andaloussi et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a pharmaceutical composition comprising at least one exosome wherein the at least one exosome comprises at least one transmembrane polypeptide wherein the at least one transmembrane polypeptide comprises a carrier polypeptide fused to a decoy receptor where the decoy receptor is partially or completely devoid of its signaling domain and is signaling-incompetent and wherein the decoy receptor is present outside the exosome and binds a soluble ligand as recited in claim 29,
it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Cardo-Vila et al. and utilize a pharmaceutical composition comprising an EGF decoy peptide receptor as a targeting moiety that is signaling-incompetent conjugated or fused to the outside of an exosome instead of a liposome via conjugation or fusion to a Lamp2b or CD63 polypeptide that functions as a transmembrane polypeptide and carrier polypeptide in order for the function as exosomal transmembrane polypeptides and carrier polypeptides as taught by El Andaloussi et al.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that a pharmaceutical composition comprising an EGF decoy peptide receptor that is signaling-incompetent fused or conjugated to a liposome of Cardo-Vila et al. was used as soluble ligand traps that can bind the EGFR ligands, EGF and TGF–alpha, and inhibit tumor cell proliferation in vitro and in vivo.  Therefore, fusing or conjugating the EGF decoy peptide receptor as a targeting moiety to the outside of an exosome instead of a liposome via fusion or conjugation to a Lamp2b or CD63 polypeptide that functions as a transmembrane and carrier polypeptide would support the inhibition of tumor cell proliferation in vitro and in vivo because exosomes are superior to liposomes as they are natural transporters that are less likely to exert toxicity or immune responses, have the ability to cross biological barriers such as the BBB, have an unique membrane composition not resembling the commonly used liposomes that is critical to their ability to enter target cells, and because the use of exosomes relative to other nanoparticle delivery vehicles is the lack of unwanted accumulation of therapeutic cargo in liver.  The combination of references render the claimed invention obvious by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed KSR.

Alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Cardo-Vila et al. and utilize a pharmaceutical composition comprising a fusion peptide comprising an EGF decoy peptide receptor that is signaling-incompetent fused to a targeting peptide or a transmembrane domain such as a Lamp2b or CD63 polypeptide where the fusion peptide is conjugated or fused to the outside of an exosome instead of a liposome via the conjugation or fusion of the decoy EGFR peptide to the Lamp2b or CD63 polypeptide that functions as a transmembrane polypeptide and carrier polypeptide in order for the EGF decoy peptide receptor to bind target soluble EGFR ligands, EGF and TGF-alpha, thereby inhibiting tumor cell proliferation in vitro and in vivo.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because exosomes were known to be superior to liposomes because exosomes are natural transporters and hence, less likely to exert toxicity or immune responses, have the ability to cross biological barriers such as the BBB, the unique membrane composition of exosomes, not resembling the commonly used liposomes, is critical to their ability to enter target cells, the use of exosomes relative to other nanoparticle delivery vehicles is the lack of unwanted accumulation of therapeutic cargo in liver where ligands are directly attached to the surface of exosomes through chemical conjugation in order to bypass time-consuming cloning and recombinant expression procedures when screening a large battery of ligands as taught by El Andaloussi et al.; and because the Lamp2b and CD63 polypeptides were known to function as exosomal transmembrane polypeptides and carrier polypeptides as taught by El Andaloussi et al.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that a pharmaceutical composition comprising a fusion peptide comprising an EGF decoy peptide receptor that is signaling-incompetent fused to a targeting peptide or a transmembrane domain fused or conjugated to a liposome of Caro-Vila et al. was used as soluble ligand traps that can bind the EGFR ligands, EGF and TGF-alpha, and inhibit tumor cell proliferation in vitro and in vivo, and therefore, fusing or conjugating the EGF decoy peptide receptor to a Lamp2b or CD63 polypeptide as a targeting or transmembrane peptide where the fusion to Lamp2b or CD63 results in the decoy EGFR peptide being fused to the outside of an exosome instead of a liposome would support the inhibition of tumor cell proliferation in vitro and in vivo because exosomes are superior to liposomes as they are natural transporters that are less likely to exert toxicity or immune responses, have the ability to cross biological barriers such as the BBB, have an unique membrane composition not resembling the commonly used liposomes that is critical to their ability to enter target cells, and because the use of exosomes relative to other nanoparticle delivery vehicles is the lack of unwanted accumulation of therapeutic cargo in liver.  The combination of references render the claimed invention obvious by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or an obvious to try rationale by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant to KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cardo-Vila et al. US Publication No. 2013/0059793 A1 published on March 7, 2013 (cited in the Action mailed on 10/31/19) in view of El Andaloussi et al., Adv. Drug Del. Rev. 65:391-397 (first available August 2012) (cited in the IDS receive on 4/28/16) as applied to claim 29 above, and further in view of Wood et al. WIPO Publication No. 2013/084000 A2 published on June 13, 2013 (effective filing date of December 7, 2012) (cited in the Action mailed on 6/7/17). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 29, please see discussion of Cardo-Vila et al. and El Andaloussi et al. above.

For claim 34, with respect to where the at least one exosome comprises at least two transmembrane polypeptides and wherein the at least two transmembrane polypeptides comprise different decoy receptors:
Cardo-Vila et al. teaches compositions comprising at least one EGF decoy peptide receptor (See Cardo-Vila specification, paragraph [0041]).  Table 1 depicts a number of different EGF decoy peptide receptors, e.g., SEQ ID NOs: 9-10, 12-18, 20-21, and 23 (See Cardo-Vila specification, paragraph [0037]; Table 1).  As such, the teachings of Cardo-Vila et al. suggest a pharmaceutical composition comprising different EGF decoy peptide receptors.  NOTE: instant claim 34 does not require that the decoy receptors bind to different receptors, but rather that the peptides that function as decoy receptors are different thereby encompassing EGF decoy peptide receptors with different peptide sequences. 
El Andaloussi et al. teaches an exosome having at least two transmembrane polypeptides in Figures 2 and 3 where the at least two transmembrane polypeptides are either Lamp2b or CD63.  It is noted that instant claim 34 does not require that the at least two transmembrane polypeptides are different.  It is also noted that El Andaloussi et al. teaches that the targeting peptides can be for brain and other organs thereby suggesting different targets.
Wood et al. teaches that exosomes may have fusion proteins comprising exosomal transmembrane proteins and a targeting moiety allowing for the expression of the targeting moiety on the surface of the exosomes (See Wood specification, pg. 2, lines 1-4; pg. 9, lines 16-21) wherein the targeting is achieved by expressing on the surface of the exosome a targeting moiety which binds to a cell surface moiety expressed on the surface of the cell to be targeted (See Wood specification, pg. 9, lines 18-20).  The exosomes can be used in the delivery of an exogenous protein and/or peptide for therapy (See Wood specification, pg. 2, lines 4-7; pg. 3, lines 2-6).  Examples of transmembrane proteins including Lamp2b and CD63 (See Wood specification, pg. 2, lines 4-7; pg. 3, lines 2-6).  
Furthermore, the fusion proteins (note: plural indicates more than one encompassed) taught by Wood et al. comprising exosomal transmembrane proteins (note: plural indicates more than one encompassed) taught by Wood et al. constitutes at least two transmembrane polypeptides.  Moreover, given that the fusion protein is expressed on the surface of the exosome, it necessarily would follow that 
	Additionally, Wood et al. teaches that suitable proteins and/or peptides for delivery include exogenous antibodies and fragments thereof (See Wood specification, pg. 4, lines 26-27).  Exogenous refers to a protein with which the exosome is not normally associated (See Wood specification, pg. 4, lines 14-15).  Thus, exogenous protein and/or peptide refers to protein and/or peptide inclusive of proteins and peptides that are not normally associated with exosomes (See Wood specification, pg. 4, lines 32-33; pg. 5, line 1).  Plus, Wood et al. teaches that any biotherapeutic protein and/or peptide that has utility in the treatment and/or prevention of a condition, disease or disorder may be incorporated into exosomes (See Wood specification, pg. 5, lines 4-6) such as for the treatment and/or prevention of cancer, and autoimmune conditions (See Wood specification, pg. 5, lines 23-33).  Wood et al. also teaches that suitable peptides are those which bind to cell surface moieties such as receptors or their ligands found on the cell surface of the cell to be targets (See Wood specification, pg. 9, lines 23-25).  Therefore, the teachings of Wood et al. suggest exosomes with multiple transmembrane polypeptides fused to multiple targeting moieties in order to treat cancer. 
	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP §2141.012)
	Cardo-Vila et al. does not expressly teach wherein the at least one exosome comprises at least two transmembrane polypeptides and wherein the at least two transmembrane polypeptides comprise different decoy receptors as recited in claim 34.  However, the teachings of El Andaloussi et al. and cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a wherein the at least one exosome comprises at least two transmembrane polypeptides and wherein the at least two transmembrane polypeptides comprise different decoy receptors as recited in claim 34:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Cardo-Vila et al. and utilize a pharmaceutical composition comprising at least two transmembrane polypeptides that comprise two different EGF decoy peptide receptors as targeting moieties that are signaling-incompetent conjugated or fused to the outside of an exosome instead of a liposome via conjugation or fusion to Lamp2b or CD63 polypeptides that function as transmembrane polypeptides and carrier polypeptides in order for the EGF decoy peptide receptors to bind target soluble EGFR ligands, EGF and TGF-alpha, thereby resulting in an added inhibitory effect on tumor cell proliferation in vitro and in vivo in light of the multiple EGF decoy peptide receptors.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because exosomes were known to be superior to liposomes because exosomes are natural transporters and hence, less likely to exert toxicity or immune responses, have the ability to cross biological barriers such as the BBB, the unique membrane composition of exosomes, not resembling the commonly used liposomes, is critical to their ability to enter target cells, the use of exosomes relative to other nanoparticle delivery vehicles is the lack of unwanted accumulation of therapeutic cargo in liver where ligands are directly attached to the surface of exosomes through chemical conjugation in order to bypass time-consuming cloning and recombinant expression procedures when screening a large battery of ligands as taught by El Andaloussi et al.; because exosomes were known to have at least two transmembrane polypeptides such as Lamp2b or CD63 with targeting peptides as taught by El Andaloussi et al.; and because exosomes were known to have multiple transmembrane polypeptides comprising different targeting moieties as taught by Wood et al. 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that a pharmaceutical composition comprising at least one EGF decoy peptide receptor that is signaling-incompetent fused or conjugated to a liposome where the at least one EGF decoy peptide receptor can be different peptide sequences of Caro-Vila et al. was used as soluble ligand traps that can bind the EGFR ligands, EGF and TGF-alpha, and inhibit tumor cell proliferation in KSR. 
Additionally and/or alternatively, an ordinary skilled artisan would be motivated with a reasonable expectation of success to combine different EGF decoy peptide receptors as targeting moieties onto the surface of an exosome because these decoy peptides are known to be used for the same purpose, i.e., inhibiting tumor cell proliferation in vitro and in vivo.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Cardo-Vila et al. and utilize a pharmaceutical composition comprising at least two fusion polypeptides that comprise two different EGF decoy peptide receptors that are signaling-incompetent fused to a targeting peptide or a transmembrane domain such as a Lamp2b or CD63 polypeptide where the fusion peptides are conjugated or fused to the outside of an exosome instead of a liposome via conjugation or fusion of the decoy EGFR peptide to the Lamp2b or CD63 polypeptides that function as transmembrane polypeptides and carrier polypeptides in order for the EGF decoy peptide receptors to bind target soluble EGFR ligands, EGF and TGF-alpha, thereby resulting in an added inhibitory effect on tumor cell proliferation in vitro and in vivo in light of the multiple EGF decoy peptide receptors.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because exosomes were known to be superior to liposomes because exosomes are natural transporters and hence, less likely to exert toxicity or immune responses, have the ability to cross biological barriers such as the BBB, the unique membrane composition of exosomes, not resembling the commonly used liposomes, is critical to their ability to enter target cells, the use of exosomes relative to other nanoparticle delivery vehicles is the lack of unwanted accumulation of therapeutic cargo in liver where ligands are directly attached to the surface of exosomes through chemical conjugation in order to bypass time-consuming cloning and recombinant expression procedures when screening a large battery of ligands as taught by El Andaloussi et al.; because exosomes were known to have at least two transmembrane polypeptides such as Lamp2b or CD63 with targeting peptides as taught by El Andaloussi et al.; and because exosomes were known to have multiple transmembrane polypeptides comprising different targeting moieties as taught by Wood et al. 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that a pharmaceutical composition comprising at least one fusion peptide comprising an EGF decoy peptide receptor that is signaling-incompetent fused to a targeting peptide or a transmembrane domain, which is fused or conjugated to a liposome where the at least one fusion peptide comprises different EGF decoy receptor peptide sequences of Caro-Vila et al. was used as soluble ligand traps that can bind the EGFR ligands, EGF and TGF-alpha, and inhibit tumor cell proliferation in vitro and in vivo, and therefore, fusing or conjugating fusion peptides comprising different EGF decoy peptide a Lamp2b or CD63 polypeptide as a targeting or transmembrane peptide where the fusion to Lamp2b or CD63 results in the decoy EGFR peptide being fused to the outside of an exosome instead of a liposome would support the added inhibitory effect on tumor cell proliferation in vitro and in vivo because exosomes are superior to liposomes as they are natural transporters that are less likely to exert toxicity or immune responses, have the ability to cross biological barriers such as the BBB, have an unique membrane composition not resembling the commonly used liposomes that is critical to their ability to enter target cells, and because the use of exosomes relative to other nanoparticle delivery vehicles is the lack of unwanted accumulation of therapeutic cargo in liver.  The combination of references render the claimed invention obvious by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or an obvious to try rationale by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant to KSR. 
Additionally and/or alternatively, an ordinary skilled artisan would be motivated with a reasonable expectation of success to combine fusion peptides comprising different EGF decoy peptide receptors onto the surface of an exosome because these decoy peptides are known to be used for the same purpose, i.e., inhibiting tumor cell proliferation in vitro and in vivo.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicant’s contend that the claimed invention is nonobvious over the cited references because (1) the combination of references fail to teach or suggest all the claim limitations, in particular, where a decoy receptor is partially or completely devoid of its signaling domain and is signaling-incompetent fused to a carrier peptide as part of a transmembrane protein (See Applicant’s Response received on 12/9/20, pgs. 4 and 6–7); (2) the proposed modifications to Cardo-Vila would render the disclosed EGFR-mimicking peptides unsatisfactory for its intended purpose because conjugating or fusing these short, synthetic, retro-inverted EGFR derivative peptides to a carrier peptide to form a large transmembrane protein and then conjugate and fuse the large transmembrane protein to a molecular complex such as a liposome or exosome would decrease, if not completely abrogate, the therapeutic efficacy of the EGFR peptide (See Applicant’s Response received on 12/9/20, pgs. 8–9); (3) an ordinary skilled artisan has no reasonable expectation of success in achieving the claimed invention by the combination of cited references (See Applicant’s Response received on 12/9/20, pgs. 9–12); and (4) the claimed invention exhibits unexpected and superior properties (See Applicant’s Response received on 12/9/20, pgs. 13–14).

Response to Arguments
Applicant's arguments filed 12/9/20 for claims 29–34 as being unpatentable pursuant under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.
In response to Applicants’ first, third and fourth arguments, Applicant’s attention is directed to the “Response to Amendments” section above.  These arguments are addressed supra, and will not be reiterated herewith. 
In response to Applicant’s second argument, i.e., the proposed modifications to Cardo-Vila would render the disclosed EGFR-mimicking peptides unsatisfactory for its intended purpose because conjugating or fusing these short, synthetic, retro-inverted EGFR derivative peptides to a carrier peptide In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  Applicants have provided no evidence to support their assertion that fusing the decoy EGFR peptide to a carrier peptide and then the fusion peptide to an exosomal surface would abrogate the intended use of treating cancer by inhibiting tyrosine kinase pathways.  
Notwithstanding that the argument is not supported by any evidence, it is acknowledged that “[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984); MPEP 2143.01.  However, the Federal Circuit also upheld an obviousness rejection where “both prior art references "suggest[ed] that hydrolysis time may be adjusted to achieve different fiber properties. Nothing in the prior art teaches that the proposed modification would have resulted in an ‘inoperable’ process or a dietary fiber product with undesirable properties." In re Urbanski, 809 F.3d 1237, 1255, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016) (emphasis in original); MPEP 2143.01.  The facts of the instant case are analogous to those in Urbanski as opposed to Gordon.  Similar to the facts in Urbanski, Cardo-Vila et al. expressly suggests various embodiments including where the decoy EGFR peptide is fused to another peptide such as a targeting or transmembrane peptide, and this fusion peptide can be conjugated or fused to a liposome.  Since Cardo-Vila et al. envisions conjugation or fusion to these larger molecules, the proposed modifications would not render the decoy EGFR peptide unsatisfactory for its intended purpose. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEA D' AMBROSIO/             Primary Examiner, Art Unit 1654